UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (FEE REQUIRED) For the fiscal year ended September 30, 2007 o TRANSACTION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transaction period from to Commission File number 0-25541 VISUALANT, INCORPORATED (Name of small business issuer in its charter) Nevada 91-1948357 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) Identification No.) 500 Union Street, Suite 406 Seattle, Washington 98101 (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code 206-903-1351 Securities registered pursuant to Section 12 (b) of the Exchange Act: Common OTCBB (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12 (g) of the Exchange Act: None (Title of Class) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes x No o (2) Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State issuer’s revenues for its most recent fiscal year: $-0- 1 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of a specific date within the past 60 days. As of September 30, 2007, based upon the last reported trade on September 28, 2007, the aggregate market value of the voting and non-voting common equity held by non-affiliates (for this purpose, all outstanding and issued common stock minus stock held by the officers, directors and known holders of 10% or more of the Company’s common stock) was $2,680,563. (ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Not applicable (APPLICABLE ONLY TO CORPORATE REGISTRANTS) State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. As of January 14, 2008, the Company had 18,053,891 shares of common stock issued and outstanding which includes 1,200,000 shares granted by the board on December 12, 2007 that have not yet been issued DOCUMENTS INCORPORATED BY REFERENCE Exhibits incorporated by reference are referred to under Part IV Transitional Small Business Disclosure Format (Check one): Yeso No x 2 TABLE OF CONTENTS Page PART 1 ITEM 1. Description of Business 4 ITEM 2. Description of Property 7 ITEM 3. Legal Proceedings 8 ITEM 4. Submission of Matters to Vote of Securities Holders 8 PART II ITEM 5. Market for Common Equity and Related Stockholder Matters 8 ITEM 6. Management’s Discussion and Analysis or Plan of Operations 8 ITEM 7. Financial Statements 11 ITEM 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 ITEM 8A. Controls and Procedures 11 ITEM 8B. Other Information 12 PART III ITEM 9. Directors, Executive Officers, Promoters, and Control Persons; Compliance with Section 16(a) of the Exchange Act 12 ITEM 10. Executive Compensation 14 ITEM 11. Security Ownership of Certain Beneficial Owners and Management 17 ITEM 12. Certain Relationships and Related Transactions 18 PART IV ITEM 13. Exhibits and Reports on Form 8-K 19 ITEM 14. Principal Accountant Fees and Services 21 SIGNATURES 21 3 PART I ITEM1.DESCRIPTION OF BUSINESS History and Organization Visualant, Incorporated (formerly Starberrys Corporation), a Nevada corporation (the "Company"), was incorporated on October8, 1998.The Company has no subsidiaries and no affiliated companies.The Company's executive offices are located in Seattle, Washington. The Company's Articles of Incorporation currently provide that the Company is authorized to issue 200,000,000 shares of Common Stock, par value $0.001 per share, and 50,000,000 Preferred Shares.As at September30, 2007 there were 16,853,891 Common Shares and no Preferred Shares outstanding.No additional shares have been issued as of the date of this annual report on Form 10-KSB.On December 12, 2007, the Board of Directors authorizedthe issuance of 1,200,000 shares for payment of services. On November24, 1998 the Company acquired the exclusive rights to market high quality cigars through a climate controlled kiosk merchandise display case, known as the King Climate Control, by the payment of $50,000. The Company did not proceed with this new business and in 2000 abandoned the activity. In November2002, the Company signed a Letter of Intent with eVision Technologies Corporation (“eVision”) and Ken Turpin (founder / inventor) to acquire 100% of the assets related to the business of Colour By Number ("CBN"). The CBN System is a digital color management system providing one color language across industries and materials, empowering architects, designers, contractors, retailers and consumers to take full control of their choice and use of color. The Company was unsuccessful in raising the financing to complete this acquisition and negotiations were terminated. The Company signed a Letter of Intent on 19 January 2003 with Malaremastarnas Riksforening, the owner of all the shares of Skandinaviska Farinstituter AB ("SCI" or the Scandinavian Color Institute) which owns both the color notation system Natural Color Systems ("NCS") and the Scandinavian Color School, outlining the general terms of a proposed acquisition by the Company of all of the shares of SCI.NCS is the leading color notation system in Europe and is also highly regarded around the world.It is the national standard for color in Sweden, Norway, Spain and South Africa.On April 9, 2003 the Company signed a Definitive Purchase Agreement to complete the acquisition, subject to certain conditions, of all the shares of SCI for a price of SEK 35,000,000.Subsequent to June 30, 2003 that Agreement was amended to change the Closing Date from August 31, 2003 to November 30, 2003.However, the Company was unsuccessful in raising the financing to complete this acquisition, and negotiations were terminated. On June 16, 2004, the Company entered into a research and development contract with eVision for the development of its color technology providing 3D spectral-based pattern file creation and matching.Color pattern files can be created from any digital photograph or scan, without having to reprint, recreate, recall or modify existing digital source of documents.Those pattern files are then matched against existing databases to detect and identify crime, forgery, counterfeiting and other frauds.It is the intent of the Company to develop this technology to provide a new, accurate and fast detection tool for critical applications such as national security, forgery/fraud prevention, brand protection, and product tampering.As of the time of this filing, no commercial products have been developed using this technology and no significant progress has been made in such development.On February 22, 2006, the Company terminated its contract with eVision in order to concentrate its resources on its primary research and development relationship with RatLab LLC.For more information on RatLab LLC, please see ITEM 6, MANAGEMENT’S DISCUSSION AND ANALYSIS. The Company changed its name to Visualant, Incorporated on August 18, 2004. The Company has no revenue to date from its operations, and its ability to effect its plans for the future will depend on the availability of financing.Such financing will be required to enable the Company to develop its technology.The Company anticipates obtaining such funds from its officers and directors, financial institutions or by way of the sale of its capital stock through private offerings.However, there can be no assurance that the Company will be successful in obtaining additional capital from the sale of its capital stock, or in otherwise raising substantial capital. 4 ITEM1.DESCRIPTION OF BUSINESS - continued History and Organization -continued During the fiscal year ended September 30, 2007, the Company filed with the SEC various documents such as Forms 10-KSB, 10-QSB and 8-K.The Company does not intend to distribute an annual report to its shareholders for the fiscal year ended September 30, 2007. The shareholders may read and copy any materials filed by the Company with the SEC at the SEC’s Public Reference Room at 450 Fifth Street, N.W., Washington, D.C., 20549.The shareholders may obtain information on the operations of the Public Reference Room by calling the SEC at 1-800-SEC-0330.In addition, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information which the Company has filed electronically with the SEC, by accessing the website using the following address: http://www.sec.gov.The Company is prepared to distribute, upon request from shareholders, any of the material previously filed with the SEC.The Company also has a website at www.visualant.net from which additional information about the Company can be obtained. Special Note Regarding Forward-Looking Statements This Form 10-KSB contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.These statements relate to future events or the Company’s future financial performance.
